PER CURIAM.
The facts, essentially undisputed, appear in the published opinion of the trial judge, 163 N.J.Super. 87, 394 A.2d 174 (Law Div. 1978). We affirm.
No bad faith on the part of the settling parties appears, despite the unique nature of the arrangement. The disclaiming insurance company, appellant here, did not demonstrate that the settlement was unreasonable. Indeed, rather it asks us to impose on the settling parties the burden of proof with respect to the reasonableness of the settlement despite the fact of the company’s belated disclaimer. We decline thus to burden a disappointed insured with that which amounts to a presumption *503of unreasonableness at the behest of an insurance company which voluntarily removed itself from the fray.
In the circumstances of this particular case we affirm substantially for the reasons set forth by Judge Hamlin.